ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 14 December 2021 are entered.
	Claims 1-20 are pending. Claims 5-20 have been withdrawn without traverse. Claims 1-4 are being examined on the merits.
	The rejection of claims 1-4 under 35 U.S.C. 112(a) as lacking written description is withdrawn in light of the remarks filed 14 December 2021.
	The rejection of claim 2 under 35 U.S.C. 112(d) is withdrawn in light of the Examiner’s Amendment below.
	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over the ‘836 application is withdrawn in light of the remarks filed 14 December 2021.
 
Election/Restrictions
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 14 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TOBY HAIN on 2 March 2022.

The application has been amended as follows: 
1. (Currently amended) A binder complex for selectively identifying an amino acid, the binder complex comprising: 

an adjunct attached to the amino acid-specific binder, 
wherein the amino acid-specific binder binds selectively to a binding amino acid, and 
the amino acid-specific binder comprises [[an]]the amino acid sequence comprising: 
a first amino acid sequence comprising X1-C-P-S-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a second amino acid sequence comprising X1-C-S-W-X2-V-X3-R- X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a third amino acid sequence comprising X1-P-M-S-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a fourth amino acid sequence comprising X1-S-G-R-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a fifth amino acid sequence comprising X1-P-M-P-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a sixth amino acid sequence comprising X1-P-R-E-X2-V-X3-R-X4-T-X5-S-E-X6-E-X7-G-K-X8;  
a seventh amino acid sequence comprising X1-P-R-E-X2-E-X3-N-X4-Q-X5-C-T-X6-Q-X7-A-R-X8; 
or an eighth amino acid sequence comprising X1-P-M-S-X2-E-X3-N-X4-Q-X5-S-T-X6-Q-X7-A-R-X8; 
wherein: 
X1 comprises an amino acid sequence comprising SDSPVDLKPKPKVKPKLERPKLYKVMLLNDDYT (Sequence ID No. 20); 

X3 comprises an amino acid sequence comprising VLKAVF (Sequence ID No. 21);
X4 comprises an amino acid sequence comprising MSED (Sequence ID No. 22); 
X5 comprises an amino acid sequence comprising GRRVMMTAHRFGSAVVVV (Sequence ID No. 23); 
X6 comprises an amino acid sequence comprising RDIAETKAK (Sequence ID No. 24); X7 comprises an amino acid sequence comprising ATDL (Sequence ID No. 25); and 
X8 comprises an amino acid sequence comprising EAGFPLMFTTEPEE (Sequence ID No. 26), 
such that a total percentage amount of substitutions and deletions to X1, X2, X3, X4, X5, X6, X7, and X8 is from 0% to less than 30%, exclusive of SDSPVDLKPKPKVKPKLERPKLYKVMLLNDDYTPMEFVTVVLKAVFRMS3EDTGRRVMMTAHRFGSAVVVVCERDIAETKAKEATDLGKEAGFPLMFTTEPEE (Sequence ID No. 27), or
wherein the amino acid-specific binder comprises the amino acid sequence comprising NLEKIKKLRNVIKEIKKDNIKEADEHEKKEREKETSAWKVILYNDDIHKFSYVTDVIVKVVGQISKAKAHTITVEAHSTGQALILSTQKSKAEKYCQELQQNGLTVSIIHESQLKDKQKK (Sequence ID No. 10).
Claims 2-4 are allowed as previously presented. 
5. (Currently amended) A process for selectively identifying an N-terminal amino acid, the process comprising: 
providing an analyte comprising a protein, a peptide, an amino acid, or a combination comprising at least one of foregoing; 

anchoring the C-terminal end to the anchor to form an anchored analyte; 
contacting an N-terminal amino acid of the anchored analyte with a binder complex, the binder complex comprising: 
an amino acid-specific binder; and 
a taggant attached to the amino acid-specific binder; 
selectively binding the amino acid-specific binder of the binder complex to the N-terminal amino acid of the anchored analyte when the N-terminal amino acid comprises a binding amino acid to form a tagged complex; 
subjecting the taggant of the tagged complex to a stimulus; 
producing, by the taggant of the tagged complex, a taggant signal in response to the stimulus; 
detecting the taggant signal; and 
identifying the N-terminal amino acid based on the taggant signal, wherein the amino acid-specific binder binds selectively to the binding amino acid, and
the amino acid-specific binder comprises [[an]]the amino acid sequence comprising: 
a first amino acid sequence comprising X1-C-P-S-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a second amino acid sequence comprising X1-C-S-W-X2-V-X3-R- X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a third amino acid sequence comprising X1-P-M-S-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 

a fifth amino acid sequence comprising X1-P-M-P-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a sixth amino acid sequence comprising X1-P-R-E-X2-V-X3-R-X4-T-X5-S-E-X6-E-X7-G-K-X8;  
a seventh amino acid sequence comprising X1-P-R-E-X2-E-X3-N-X4-Q-X5-C-T-X6-Q-X7-A-R-X8; 
or an eighth amino acid sequence comprising X1-P-M-S-X2-E-X3-N-X4-Q-X5-S-T-X6-Q-X7-A-R-X8; 
wherein: 
X1 comprises an amino acid sequence comprising SDSPVDLKPKPKVKPKLERPKLYKVMLLNDDYT (Sequence ID No. 20); 
X2 comprises an amino acid sequence comprising FVT; 
X3 comprises an amino acid sequence comprising VLKAVF (Sequence ID No. 21);
X4 comprises an amino acid sequence comprising MSED (Sequence ID No. 22); 
X5 comprises an amino acid sequence comprising GRRVMMTAHRFGSAVVVV (Sequence ID No. 23); 
X6 comprises an amino acid sequence comprising RDIAETKAK (Sequence ID No. 24); X7 comprises an amino acid sequence comprising ATDL (Sequence ID No. 25); and 
X8 comprises an amino acid sequence comprising EAGFPLMFTTEPEE (Sequence ID No. 26), 
, or
wherein the amino acid-specific binder comprises the amino acid sequence comprising NLEKIKKLRNVIKEIKKDNIKEADEHEKKEREKETSAWKVILYNDDIHKFSYVTDVIVKVVGQISKAKAHTITVEAHSTGQALILSTQKSKAEKYCQELQQNGLTVSIIHESQLKDKQKK (Sequence ID No. 10).
Claims 6-10 are allowed as previously presented.
11. (Currently amended) A process for selectively isolating an analyte, the process comprising: 
contacting an amino acid-specific binder with an analyte comprising a protein, a peptide, an amino acid, or a combination comprising at least one of foregoing; 
10selectively binding the amino acid-specific binder to the N-terminal amino acid of the analyte when the N-terminal amino acid comprises a binding amino acid to form an isolation complex; 
separating the isolation complex from a fluid in which the isolation complex is disposed to selectively isolating the analyte, 
wherein the amino acid-specific binder binds selectively to the binding amino acid, and
the amino acid-specific binder comprises [[an]]the amino acid sequence comprising: 
a first amino acid sequence comprising X1-C-P-S-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 

a third amino acid sequence comprising X1-P-M-S-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a fourth amino acid sequence comprising X1-S-G-R-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a fifth amino acid sequence comprising X1-P-M-P-X2-V-X3-R-X4-T-X5-C-E-X6-E-X7-G-K-X8; 
a sixth amino acid sequence comprising X1-P-R-E-X2-V-X3-R-X4-T-X5-S-E-X6-E-X7-G-K-X8;  
a seventh amino acid sequence comprising X1-P-R-E-X2-E-X3-N-X4-Q-X5-C-T-X6-Q-X7-A-R-X8; 
or an eighth amino acid sequence comprising X1-P-M-S-X2-E-X3-N-X4-Q-X5-S-T-X6-Q-X7-A-R-X8; 
wherein: 
X1 comprises an amino acid sequence comprising SDSPVDLKPKPKVKPKLERPKLYKVMLLNDDYT (Sequence ID No. 20); 
X2 comprises an amino acid sequence comprising FVT; 
X3 comprises an amino acid sequence comprising VLKAVF (Sequence ID No. 21);
X4 comprises an amino acid sequence comprising MSED (Sequence ID No. 22); 
X5 comprises an amino acid sequence comprising GRRVMMTAHRFGSAVVVV (Sequence ID No. 23); 

X8 comprises an amino acid sequence comprising EAGFPLMFTTEPEE (Sequence ID No. 26), 
such that a total percentage amount of substitutions and deletions to X1, X2, X3, X4, X5, X6, X7, and X8 is from 0% to less than 30%, exclusive of SDSPVDLKPKPKVKPKLERPKLYKVMLLNDDYTPMEFVTVVLKAVFRMS3EDTGRRVMMTAHRFGSAVVVVCERDIAETKAKEATDLGKEAGFPLMFTTEPEE (Sequence ID No. 27), or
wherein the amino acid-specific binder comprises the amino acid sequence comprising NLEKIKKLRNVIKEIKKDNIKEADEHEKKEREKETSAWKVILYNDDIHKFSYVTDVIVKVVGQISKAKAHTITVEAHSTGQALILSTQKSKAEKYCQELQQNGLTVSIIHESQLKDKQKK (Sequence ID No. 10).
Claims 12-20 are allowed as previously presented. 

Support for the amendment to claims 1, 5, and 11 can be found in claims 2, 6, and 12 as originally filed, as well as [0035] of the specification as originally filed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize a binder complex containing and adjunct and an amino acid-specific binder of first through eight amino acid sequences as claimed. The closest prior art, WO 2019089836 A2 as cited previously, teaches a peptide of SEQ ID NO: 198 that differes 
Other art discloses similar sequences with 97-89% identity to the sequences of claim 2, but those art references offer no indication that the sequences are amino acid-specific binders nor that they should be bound to an adjunct as claimed. See GenBank AAK24438, NCBI NP_355189, and GenBank EWC87102.1 (NCBI PFNF54_04281), also as cited in the parent USP 10/836,798 B2.
As such, no art reads upon the amino acid sequences as claimed, and the claimed binder complex is novel and unobvious.
Similarly, as the rejoined processes use the same novel and unobvious sequences, they are also novel and unobvious. The processes also satisfy the requirements of 35 U.S.C. 101 and 112. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658 

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658